Citation Nr: 0818681	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-17 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for spastic paresis of 
the left lower extremity, to include as secondary to a lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability and spastic 
paresis of the left lower extremity, to include as secondary 
to a lumbar spine disability.  The veteran testified before 
the Board in June 2007.  

In an October 2007 decision, the Board denied the veteran's 
claims for service connection for a lumbar spine disability 
and spastic paresis of the left lower extremity, to include 
as secondary to a lumbar spine disability.  The veteran filed 
a Motion to Vacate the Board's decision in December 2007.  
Pursuant to the veteran's Motion to Vacate, a February 2008 
Board decision vacated the October 2007 decision for 
readjudication in accordance with the Motion to Vacate.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In May 2008, the veteran submitted additional medical 
evidence showing that he had current diagnoses of a lumbar 
spine disability and cervical myelopathy with gait 
abnormality and bladder urgency.  However, he specifically 
stated that he was submitting the evidence without a waiver 
of the initial review of that evidence by the RO as required 
by 38 C.F.R. § 20.1304 (2007).  Since the new evidence 
indicates the possible need for additional development, and 
since a Supplemental Statement of the Case pertaining to that 
evidence was not issued, the claims must be referred back to 
the RO.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2007).   

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with a lumbar spine disability and cervical 
myelopathy with accompanying gait abnormality and bladder 
urgency, but it remains unclear whether the diagnosed mild 
degenerative changes of the lumbar spine and cervical 
myelopathy are related to his period of active service.  

The veteran's service medical records show that he was 
treated for back pain/trauma after falling on his back in 
April 1972 while playing basketball.  A July 2007 MRI of the 
lumbar spine revealed mild degenerative changes including a 
very small chronic complex at L5-S1 without any significant 
canal or foraminal narrowing.  There is currently no 
competent medical opinion in the veteran's file as to whether 
his current lumbar spine disability is related to his period 
of active service.  In order to make an accurate assessment 
of the veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.    

The veteran's service medical records also show that he was 
injured in a motor vehicle accident in April 1974 in which he 
injured his knee.  The veteran alleges that he also injured 
his neck in this accident.  On VA examination in November 
2005, the examiner opined that the veteran's spastic 
paraparesis of both legs was not related to the mild injuries 
to the knee and back in service.  In a February 2008 private 
medical report, the physician diagnosed the veteran with 
cervical myelopathy due to cervical disc disease and reported 
that the myelopathy was causing the veteran's gait 
abnormality.  There is currently no competent medical opinion 
in the veteran's file as to whether his current cervical 
myelopathy with resulting gait abnormality is related to his 
period of active service.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.         

Because a VA examiner has not opined as to whether or not the 
veteran's current lumbar spine disability and cervical 
myelopathy are related to his period of active service, the 
Board finds that examinations and opinions addressing the 
etiologies of these disorders are necessary in order to 
fairly decide the merits of the veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of the spine to determine 
whether there is any relationship 
between his current lumbar spine 
disability and his period of active 
service.  If possible, schedule the VA 
examination with the veteran's November 
2005 VA examiner.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lumbar spine disability is 
etiologically related to any complaints 
or treatment for back pain during 
service or related to any other 
incident of active service.  If 
necessary, the examiner should 
reconcile the opinion with the medical 
opinions of record.  The rationale for 
all opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
cervical myelopathy with resulting gait 
abnormality and his period of active 
service.  If possible, schedule the VA 
examination with the veteran's November 
2005 VA examiner.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current cervical myelopathy with 
resulting gait abnormality is 
etiologically related to any incident 
of active service.  If necessary, the 
examiner should reconcile the opinion 
with the medical opinions of record.  
The rationale for all opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.
   
3.  Then, readjudicate the claims for 
service connection for a lumbar spine 
disability and spastic paresis of the 
left lower extremity, to include as 
secondary to a lumbar spine disability.  
If the decisions remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

